Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/21 has been entered.

Information Disclosure Statement
	The Information Disclosure Statement (IDS), filed in the RCE on 12/01/21, has been considered and does not affect the patentability of allowed Claims 1-9.

Allowable Subject Matter
Based on the most recent claims filed 08/11/21 and the interview held 10/28/21, Claims 1-9 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Cox on 10/28/21.
Based on the most recent claims filed 08/11/21 and the interview held 10/28/21, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Currently Amended) A bone plate assembly, comprising: 
a plate having a plurality of apertures formed through the full thickness of the plate, with at least two of the plurality of apertures being positioned proximal to lateral edges on opposing sides of the plate; one or more fasteners each having a first leading end, and a second end opposite the first leading end, each fastener being configured for the first leading end to pass substantially around a portion of bone and through at least one of the apertures for locking engagement to establish compression with adjustable tension between the plate and the bone; a plurality of fastener attachments, each being incorporated with one of the aperturesand configured to allow the first leading end of one of the fasteners to freely pass through one of the apertures in a first direction, and to resist fastener movement in a second direction opposite the first direction; each fastener attachment comprising a locking nut having a base slot that accommodates entry of one of the fasteners first leading end into the fastener attachment to accept and secure the fastener [[attachment]], and an exit slot through which the fastener first leading end exits the fastener attachment; 
and wherein [[the]] each fastener comprises ribs configured to engage an interior surface of one of the fastener attachments, thereby resisting movement of each fastener in the second direction opposite the first direction.  
Claim 3 has been amended as follows:
3. (Currently Amended) The bone plate assembly of claim 1, wherein at least one of the fasteners further comprises a cannulation aperture and a cannulated core for receiving a guide wire that assists movement of the respective fastener in the first direction, the guide wire comprising a stop configured to prevent movement of the guide wire in a direction opposite the first direction, and wherein the cannulation aperture has a smaller radius than [[the]] a radius of the stop.

Claim 4 has been amended as follows:
4. (Currently Amended) A bone plate assembly, comprising: a plate having a plurality of apertures formed through the full thickness of the plate, with at least two of the plurality of apertures being positioned proximal to lateral edges on opposing sides of the plate; one or more fasteners each having a first leading end, and a second end opposite the first leading end, each fastener being configured for the first leading end to pass substantially around a portion of bone and through at least one of the apertures for locking engagement to establish compression with adjustable tension between the plate and the bone; a plurality of fastener attachments, each being incorporated with one of the aperturesand configured to allow the first leading end of one of the one or more fasteners to freely pass through one of the apertures in a first direction, and to resist fastener movement in a second direction opposite the first direction; each fastener attachment comprising a base slot that accommodates entry of one of the fasteners first leading end into one of the plurality of fastener attachments to accept and secure the fastener [[attachment]], and an exit slot through which the fastener first leading end exits the fastener attachment; and at least one of the one or more fasteners comprising a head located proximal to the first 
Claim 6 has been amended as follows:
6. (Currently Amended) The bone plate assembly of claim 4, wherein at least one of the fasteners further comprises a cannulation aperture and a cannulated core for receiving a guide wire that assists movement of the respective fastener in the first direction, the guide wire comprising a stop configured to prevent movement of the guide wire in a direction opposite the first direction, and wherein the cannulation aperture has a smaller radius than [[the]] a radius of the stop.  
Claim 7 has been amended as follows:
7. (Currently Amended) A bone plate assembly, comprising: a plate having a plurality of apertures formed through the full thickness of the plate, with at least two of the plurality of apertures being positioned proximal to lateral edges on opposing sides of the plate; one or more fasteners each having a first leading end, and a second end opposite the first leading end, each fastener being configured for the first leading end to pass substantially around a portion of bone and through at least one of the apertures for locking engagement to establish compression with adjustable tension between the plate and the bone; a plurality of fastener attachments, each being incorporated with one of the aperturesand configured to allow the first leading end of one of the fasteners to freely pass through one of the apertures in a first direction, and to resist fastener movement in a second direction opposite the first direction; each fastener attachment comprising a base slot that accommodates entry of one of the fasteners first leading end into one of the fastener attachments to accept and secure the fastener [[attachment]], and an exit slot through which the fastener leading end exits the fastener attachment; and each fastener attachment comprising a toothed locking tab allowing [[a]] the first leading end of one of the fasteners to pass freely in the first direction, wherein teeth of the locking tab are configured to press a portion of the respective fastener 
Claim 9 has been amended as follows:
9. (Currently Amended) The bone plate assembly of claim 7, wherein at least one of the fasteners further comprises a cannulation aperture and a cannulated core for receiving a guide wire that assists movement of the respective fastener in the first direction, the guide wire comprising a stop configured to prevent movement of the guide wire in a direction opposite the first direction, and wherein the cannulation aperture has a smaller radius than [[the]] a radius of the stop.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a bone plate assembly comprising a plate having a plurality of apertures formed through the full thickness of the plate, with at least two of the plurality of apertures being positioned proximal to lateral edges on opposing sides of the plate; one or more fasteners each having a first leading end and a second end opposite the first leading end, each fastener being configured for the first leading end to pass substantially around a portion of bone and through at least one of the apertures for locking engagement to establish compression with adjustable tension between the plate and the bone; a plurality of fastener attachments, each being incorporated with one of the apertures and configured to allow the first leading end of one of the fasteners to freely pass through one of the apertures in a first direction, and to resist fastener movement in a second direction opposite the first direction; each 
The closest prior art of record appears to be: Kilpela et al. (US Patent No. 5,702,399).
Kilpela et al. discloses a surgical cable screw connector including a plate with a
plurality of apertures being positioned proximal to lateral edges on opposing sides of the plate; one or more fasteners each having a leading end and an opposing second end, each fastener configured for the leading end to pass substantially around a portion of bone and through at least one of the apertures for locking engagement to establish compression with adjustable tension between the plate and the bone; a plurality of fastener attachments; each fastener attachment further comprising a locking nut with a base slot that accommodates entry of the fastener leading end into the fastener attachment to accept and secure the fastener attachment and an exit slot through which the fastener leading end exits the fastener attachment, but Kilpela et al. fails to disclose wherein each locking nut configured to be positioned over at least one of the apertures and having a hollow core through which the first leading end of one of the fasteners freely passes in the first direction and wherein each fastener comprises ribs configured to engage an interior surface of the locking nut thereby resisting movement of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JESSICA WEISS/Primary Examiner, Art Unit 3775